            Case 1:20-cv-09526-JPC Document 5-3 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                           Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                                 Plaintiff.
                                                               Document Electronically Filed
                         -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                                CERTIFICATE OF SERVICE
 NATIONAL LLC d/b/a EVICORE, and
 JOHN DOES 1 AND 2,

                                 Defendants.


       I, BENJAMIN A. POST, of full age, hereby certify:

       1.       I am a partner at Post & Post LLC, counsel for Defendant CareCore National LLC

d/b/a eviCore (“eviCore”) in the above-captioned matter.

       2.       On November 19, 2020, I caused to be electronically filed via CM/ECF the

following documents: 1) Motion For Admission Pro Hac Vice, 2) Affidavit of Benjamin A. Post

In Support Of Pro Hac Vice Motion, and 3) Order for Admission Pro Hac Vice.

       3.       On November 19, 2020, I caused to be served a true and correct copy of 1) Motion

For Admission Pro Hac Vice, 2) Affidavit of Benjamin A. Post In Support Of Pro Hac Vice

Motion, and 3) Order for Admission Pro Hac Vice, via Federal Express overnight delivery, upon

Steve Cohen, Esq., Pollock Cohen LLP, 60 Broad St., 24th Fl., New York, New York 10004, and

Jordan Merson, Esq., Merson Law PLLC, 950 Third Avenue, 18th Floor, New York, New York

10022, counsel for Plaintiffs.


                                               /s/ Benjamin A. Post
                                               Benjamin A. Post
Dated: November 19, 2020
